Citation Nr: 0614144	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the right foot.

2.  Entitlement to an initial disability rating in excess of 
30 percent for residual injury of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of right distal clavicle resection.  


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1977 to 
September 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In a June 2004 rating decision, the RO increased the initial 
disability rating for residual injury of the lumbar spine 
from 20 percent to 30 percent, effective the date of service 
connection.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issues of entitlement to an initial disability rating in 
excess of 30 percent for residual injury of the lumbar spine 
and entitlement to an initial disability rating in excess of 
10 percent for residuals of right distal clavicle resection 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

Resolving all reasonable doubt in the veteran's favor, 
plantar fasciitis of the right foot had its onset during 
active service.


CONCLUSION OF LAW

Plantar fasciitis of the right foot was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the issue of entitlement to service 
connection for plantar fasciitis of the right foot, the Board 
finds that the Agency of Original Jurisdiction (AOJ) has 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the favorable nature of the 
Board's decision.  The AOJ will address any notice defect 
with respect to the disability rating and effective date 
elements when effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Analysis

The veteran contends, in essence, that he has plantar 
fasciitis of both feet.  He asserts that the disorder began 
in service in November 1990.  The Board notes that service 
connection has already been granted for plantar fasciitis of 
the left foot.  Thus, the question before the Board is 
whether service connection is also warranted for plantar 
fasciitis of the right foot.

Initially, the Board notes that the veteran filed his claim 
in July 2002 while he was still on active duty.  Although his 
service medical records reflect treatment for plantar 
fasciitis of the left foot, they contain no mention of the 
disorder in the right foot.  In particular, a November 1990 
entry in the service medical records only reflects complaints 
of left foot pain, not right foot pain.  Post service, an 
April 2003 VA examination report, conducted within seven 
months of separation from service, reflects a diagnosis of 
bilateral plantar fasciitis.

Given the diagnosis of plantar fasciitis of the right foot 
within seven months after discharge and the veteran's filing 
of his claim prior to discharge, indicating at least symptoms 
of the disorder in service, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's plantar fasciitis of the right foot had its onset 
during active service.  Thus, the Board concludes that 
service connection is warranted for the veteran's plantar 
fasciitis of the right foot.


ORDER

Service connection for plantar fasciitis of the right foot is 
granted.


REMAND

The veteran contends, in essence, that his service-connected 
residual injury of the lumbar spine and residuals of right 
distal clavicle resection are more disabling than reflected 
in the original evaluations.  Regarding his spine disability, 
in an August 2004 correspondence, the veteran stated that his 
disability had worsened through the years and had 
significantly worsened since the date of his retirement.

After review, the Board finds that a new VA examination is 
needed prior to adjudicating these claims.  In this regard, 
the Board notes that the April 2003 VA examination report is 
inadequate for rating purposes, as it does not address the 
pain or functional loss due to pain resulting from the 
veteran's service-connected disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, with respect to 
his residual injury of the lumbar spine, the veteran 
essentially stated that the disability had increased in 
severity since the above VA examination, which was conducted 
within seven months after his retirement from the military.  
Moreover, as the examination report is now over three years 
old, the Board observes that a new VA examination would be 
helpful in determining the current severity of both of his 
service-connected disabilities.

In addition, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, supra, the United States Court of Appeals for 
Veterans Claims held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
disability rating and effective date of an award.  

In this case, the veteran was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claims on appeal.  As these 
questions are currently involved, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs the veteran that a disability rating 
and effective date for the award of benefits are assigned 
when service connection is granted, and also includes an 
explanation of the type of evidence needed to establish a 
disability rating and effective date.

Lastly, the Board notes that the veteran has not appointed a 
representative.  The record is unclear as to whether the 
veteran has been given an opportunity to do so.  Thus, the RO 
should provide the veteran with the appropriate forms to 
allow him to appoint a representative if he so desires.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with 
the appropriate forms to allow him to 
appoint a representative if he so desires.

2.  With respect to the issues of 
entitlement to an initial disability 
rating in excess of 30 percent for 
residual injury of the lumbar spine and 
entitlement to an initial disability 
rating in excess of 10 percent for 
residuals of right distal clavicle 
resection, the RO should send the veteran 
and his representative, if any, a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.  

3.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected residual injury of the lumbar 
spine and residuals of right distal 
clavicle resection.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner is 
asked to identify any objective evidence 
of pain or functional loss due to pain.  
The specific functional impairment due to 
pain should be identified, and the 
examiner should assess the extent of any 
pain.  The examiner should also express an 
opinion as to whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  

In addition, based on examination findings 
and a review of the claims folder, the 
examiner is asked to specify, if possible, 
whether the veteran has experienced any 
incapacitating episodes (i.e., periods of 
acute signs and symptoms due to the 
service-connected low back disability that 
require bed rest prescribed by a physician 
and treatment by a physician) of 
intervertebral disc syndrome over the past 
12 months, and identify the total duration 
of those episodes over the past 12 months.

The examiner is also asked to identify, if 
possible, the signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so.  Any 
abnormal sciatic, peroneal, popliteal, or 
other nerve findings due to intervertebral 
disc syndrome should be described in 
detail and the degree of any paralysis, 
neuritis, or neuralgia should be set forth 
(i.e., mild, moderate, severe, complete).

Based on examination findings, medical 
principles, and historical records, the 
examiner is also asked to address the 
following:

(a)  State whether the veteran's residuals 
of right distal clavicle resection result 
in limitation of motion of the arm: 

(i)  to 25 degrees from side; 
(ii)  midway between side and shoulder 
level; or 
(iii)  at shoulder level.

(b)  State whether the veteran's residuals 
of right distal clavicle resection result 
in impairment of the humerus manifested 
by: 

(i)  loss of head of (flail shoulder); 
(ii)  nonunion of (false flail joint); 
(iii)  fibrous union of; 
(iv)  recurrent dislocation of at 
scapulohumeral joint with frequent 
episodes and guarding of all arm 
movements, or malunion of the humerus 
with marked deformity; or 
(v)  recurrent dislocation of at 
scapulohumeral joint with infrequent 
episodes and guarding of movement only 
at shoulder level, or malunion of with 
moderate deformity.

(c)  State whether the veteran's residuals 
of right distal clavicle resection result 
in other impairment of the clavicle or 
scapula manifested by dislocation of, or 
nonunion of with loose movement.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
an initial disability rating in excess of 
30 percent for residual injury of the 
lumbar spine and entitlement to an initial 
disability rating in excess of 10 percent 
for residuals of right distal clavicle 
resection.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a SSOC and afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


